Citation Nr: 1613543	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  10-07 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a compensable rating from December 1, 2008 to October 7, 2013, and a rating in excess of 10 percent thereafter, for left calf strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1988 to November 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut. 

While this appeal was pending, the AOJ issued a decision in January 2014, increasing the Veteran's disability rating to 10 percent, effective October 8, 2013. However, as that does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  This case was previously before the Board in September 2013, when it was remanded for additional development.  The case is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

A remand is required for a new examination.  VA's duty to assist includes providing a medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is inadequate to evaluate the Veteran's current condition.  Weggenmann v. Brown, 5 Vet. App. 281 (1993); 38 C.F.R. § 3.326(a) (2015).  The Veteran has indicated an exacerbation of his disability since his last VA examination in October 2013.  See Appellant's Post-Remand Brief, February 10, 2016.  Evidence currently of record does not allow the Board to have an accurate picture of the Veteran's disability.  Therefore, the Veteran must be provided a new medical examination which would allow for adjudication of his claim of an increased rating for left calf strain.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current nature and severity of his left calf disability.  The claims folder must be made available to, and be reviewed by, the examiner in conjunction with the examination, and that review must be noted on the examination report.  All tests deemed necessary should be conducted and the results reported in detail.  All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the below questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.  The examiner should:

a) Discuss any and all symptomatology associated with the Veteran's left calf disability.

b) Address whether the left calf disability has any impact on the Veteran's activities of daily living, and/or precludes obtaining and maintaining substantially gainful employment consistent with his education and past work experience.

c) Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


